Citation Nr: 1701337	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  09-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss.

3.  Entitlement to an initial compensable evaluation prior to May 6, 2013 for residuals of a right knee contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1998, and January 1999 to June 2007.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for left ear hearing loss, a right knee disability, and scars of the scalp.  Service connection for right ear hearing loss was denied.

By a rating action dated in June 2013, the Veteran was granted an initial 10 percent evaluation for the residuals of his right knee contusion, effective May 6, 2013

In November 2015, the Board remanded the issue of entitlement to service connection for right ear hearing loss and the issue of entitlement to an initial compensable rating for left ear hearing loss.  Those issues have been returned for adjudication.  

The Veteran appealed the Board's November 2015 denial of the claim for an increased initial rating for residuals of a right knee contusion to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding only the issue of entitlement to an initial compensable rating for residuals of a right knee contusion prior to May 6, 2013, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The Board notes that by the November 2015 decision, the Board also denied entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee contusion from May 6, 2013, and denied entitlement to an initial evaluation in excess of 10 percent for scars of the scalp.  The Veteran appealed those decisions, but they were not disturbed by the Court. 

The issue of an initial compensable evaluation for service-connected left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss did not manifest during, or as a result of, active military service.

2.  Resolving doubt in the Veteran's favor, prior to May 6, 2013, the Veteran's residuals of a right knee contusion were manifested by weakness, and pain on movement.  


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for an initial 10 percent evaluation, but no higher, for the service-connected right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5015, 5260 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter dated in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claim included obtaining an addendum opinion regarding the Veteran's claim of entitlement to service connection for right ear hearing loss.  The addendum opinion was provided in January 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, provided the Veteran with a VA examination, and obtained an addendum VA opinion.  The report of the VA examination as well as the addendum opinion included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's right ear hearing loss.  Therefore, the Board concludes that the VA examination and opinions are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

B.  Factual Background

The Veteran asserts service connection for right ear hearing loss on the basis that he developed the condition due to in-service acoustic trauma.  

The Veteran's service enlistment examination report shows that in December 1985, the Veteran's audiological examination revealed that he had hearing acuity, in pure tone threshold values as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
5
0

At 6,000 Hertz, the pure tone threshold value was 35.

On August 4, 1998, the Veteran was provided an audiological examination at his separation examination.  At that time, the examination revealed pure tone threshold values as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
25
30

At 6,000 Hertz, the pure tone threshold value was 40.

An examination was conducted in December 1998 for purposes of the Veteran's enlistment in the Air Force National Guard.  At that time, the Veteran's pure tone thresholds for his right ear were noted to be:	




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5

At 6,000 Hertz, the pure tone threshold value was 30.

After service, a VA examination was provided in November 2007.  At that time, the examiner reviewed the claims file and noted that, at enlistment in December 1985, the Veteran had normal hearing from 500 Hertz to 4,000 Hertz, and mild hearing loss at 6,000 Hertz.  The examiner also noted that a hearing examination in October 1990 revealed normal hearing in the right ear and noted that another hearing examination in August 1998 revealed mild hearing loss in the right ear.  The Veteran reported a gradual decrease in his hearing acuity in the higher frequencies since 1997.  He denied vertigo, dizziness, otalgia, otorrhea, chronic ear infections, known ototoxic medication, and otologic medication.  The examiner noted that the Veteran's otoscopic examination revealed clear ear canals, and intact tympanic membranes, bilaterally.  The audiometric findings showed the Veteran did not have hearing loss for VA purposes in the right ear. 

The Veteran was provided a VA examination in May 2013, and the examiner reviewed the claims file.  The examiner noted a diagnosis of right ear hearing loss but found that it was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's induction examination in 1985 revealed that he had bilateral hearing loss at 6,000 Hertz and that an examination in December 1998 also revealed bilateral hearing loss at 6,000 Hertz.  The examiner reiterated that there were no significant changes in thresholds noted.  

In January 2016, an addendum opinion was provided.  The examiner reviewed the claims file and noted that the Veteran reported exposure to hazardous noise levels while in service.  The examiner noted that the Veteran's hazardous noise exposure was conceded.  The examiner also specifically noted that the Veteran's subjective reports of hearing loss while in service were taken into consideration in rendering the opinion.  The examiner noted that hearing testing was conducted at enlistment, during service, and during a November 2007 post-service examination.  The examiner noted that at each of those assessments, the Veteran did not have a significant threshold shift beyond normal variability while in service.  Therefore, the examiner opined that it was unlikely that the Veteran had hearing injury while in service.  The examiner opined that the thresholds were within normal measurement variability.  

The examiner explicitly noted that the examiner was not noting "normal hearing."  The examiner noted familiarity with Hensley v. Brown, 5 Vet. App. 155, 160 (1993) and indicated that all available evidence was considered in rendering an opinion.  The examiner explained that, while there are many factors involved in providing an opinion on hearing loss and tinnitus, one critical issue for determining hearing loss related to noise exposure while in service is whether the Veteran had a significant threshold shift beyond normal variability or normal progression while in service.  The examiner explained that the evidence in this case clearly and convincingly shows that the Veteran did not have a significant threshold shift while in service.  The examiner also noted that behavioral measurements always involve some degree of variability and that such differences do not constitute injuries.  The examiner opined that the evidence in this case clearly and convincingly shows that the Veteran did not have a hearing injury while in service.  Therefore, he opined that the evidence of record clearly and convincingly rebuts the Veteran's subjective report of hearing loss while in service.  

As noted, the Veteran showed hearing loss in August 1998 but had normal hearing in December 1998.  The examiner went on to note that the Veteran had a number of audiological assessments before and after the two examinations from 1998 that he was asked to reconcile.  The examiner indicated that the thresholds from December 1998 were very similar to testing that took place before and after, which indicated that the results were reproducible.  The examiner noted that having reproducible responses was important in determining the accuracy of the threshold responses.  Due to this lack of replication, the examiner noted that the results from the August 1998 examination could not be considered to have been an accurate depiction of the Veteran's true thresholds or considered a true threshold shift.  Thus, the examiner opined that the August 1998 results were an aberrant result.  

The examiner conceded the Veteran's noise exposure in service; however, he noted that the evidence shows that there was no noise injury while in service.  The examiner also stated that this was not contradictory.  The examiner noted that the Institute of Medicine "clearly" indicated in its landmark study of noise injury in military service that it was difficult, if not impossible, to predict who will be noise exposed and if they are so exposed, who will suffer the noise injury.  The examiner also noted that not everyone who is exposed to noise will suffer noise injury, and delayed onset hearing loss due to a previous noise exposure is unlikely.  Therefore, the examiner stated that if the evidence shows there has been no significant threshold shift beyond normal variability while in service, any hearing loss that occurred following service is less likely as not related to noise exposure while in service.  

The examiner went on to note that many factors can contribute to decreased auditory acuity or tinnitus following service, such as recreational, occupational, or environmental noise exposure; aging; disease; medications; environmental pollution; genetic/hereditary factors; or smoking.  The examiner opined that the Veteran's current right ear hearing loss is more likely as not related to some combination of the above-described factors.  The examiner noted that in the absence of audiometric evidence of noise injury while in service, an affirmative opinion that the Veteran suffered some latent undiagnosed noise injury is utter speculation and directly contradicts the objective evidence of record.  

Finally, the examiner addressed the question regarding delayed onset or latent onset of right ear hearing loss.  The examiner referenced the Institute of Medicine study that reviewed numerous animal and human studies and found that there was not sufficient longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The examiner noted that, although the definitive studies to address the issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The examiner noted that the delayed effect referenced by the Institute of Medicine was delayed hearing loss.  The examiner also indicated that he reviewed more recent animal and human studies and that they did not overturn the conclusions of the Institute of Medicine regarding delayed onset hearing loss.  

Thus, based on the electronic hearing testing conducted at enlistment, during service, and the Veteran's post-service November 2007 audio examination, the examiner opined that the Veteran did not have hearing loss or a hearing injury while in service and that delayed onset hearing loss due to noise exposure is unlikely.  Therefore, the examiner opined that the Veteran's right ear hearing loss was less likely as not caused by or a result of noise exposure in service.  The examiner referenced four medical treatises and studies at his conclusion.

C.  Analysis

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for right ear hearing loss.

In this regard, the Board finds the May 2013 VA examination and January 2016 VA opinion to be highly persuasive to the issue at hand.  The examination and addendum opinion was provided by an examiner who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the 2016 opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, the opinion provided an adequate rationale in determining that the Veteran's right ear hearing loss was not likely caused by noise exposure he had in service.  The January 2016 VA examiner also explained the mechanical causes of hearing loss, discussed alternative causes to it, and why the evidence does not credibly support a theory of delayed-onset hearing loss resulting from acoustic trauma.  He also specifically noted that the August 1998 results were an aberrant result, given the reproducible results that were confirmed in the December 1998 examination.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.  

The Board acknowledges the Veteran's assertions that his right ear hearing loss is related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's right ear hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Indeed, the January 2016 examiner specifically outlined and discussed the different complex mechanisms that can cause hearing loss.  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to opinions provided by the May 2013 examiner and the January 2016 examiner.  The Board reiterates that the Veteran's service treatment records are negative for any right ear hearing loss symptoms during service, excluding the August 1998 examination that showed elevated thresholds that the January 2016 examiner determined to be aberrant.  

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Moreover, to the extent the Veteran contends that his hearing loss began in service and continued ever since service, the medical opinion evidence of record has persuasively discounted this position as discussed above.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's right ear hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Initial Compensable Rating 
 
A.  Legal Criteria 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See 38 C.F.R. §§ 4.1, 4.2 (2014).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. Cf. Francisco v. Brown, 7 Vet. App. 55, 58   (1994). In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When a question arises as to which of two ratings should be applied under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for that higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

B.  Factual Background

The Veteran's right knee disability has been rated as noncompensable since July 1, 2007, under Diagnostic Code 5099-5015, and as 10 percent disabling, effective May 6, 2013, under Diagnostic Code 5260.  He seeks an increased compensable rating prior to May 6, 2013, on the basis that his residuals of a right knee contusion result in impairment more severe than currently evaluated.  

The Veteran's disability has been rated as noncompensable under Diagnostic Code 5099-5015.  In this regard, Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  And Diagnostic Code 5015 represents new growths of bones, benign, which is rated on the limitation of motion of the affected parts, as arthritis.  

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2016).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2016).  

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a noncompensable rating, limitation of flexion to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  The VA examination findings show that the Veteran is not entitled to higher or separate ratings under any of these codes.  For example, while the Veteran has complained of instability of the knee, no actual instability of the knee was demonstrated on VA examination.  

The Veteran suffered a fall in 1986 that injured his right knee; he hurt the knee again in 1997 in a "twisting" injury.  

The Veteran was first provided a VA examination in conjunction with this claim in November 2007.  The Veteran reported that the right knee injury occurred in 1986, when he fell on his knee and it swelled up and caused him pain.  He stated that he was placed in an Ace bandage for two months but that he had never required any ambulatory assistive devices.  The Veteran reported that his pain was better and that it had resolved.  The Veteran denied any residual pain or flares.  The Veteran had full extension and flexion of his right knee.  At that time, the x-ray noted patellar spurring and the examination was normal on all counts.  The examiner concluded that the contusion injury had resolved.  

The Veteran submitted a statement in September 2008 and August 2009 that indicated that his knee pain had become constant.  

An additional VA examination was provided in May 2013.  At that time, the Veteran was diagnosed with degenerative joint disease, status post-contusion.  The examiner noted the Veteran's history of right knee injury.  The Veteran reported that he began to have left knee pain about two years ago.  He also reported daily right knee pain with standing and walking and described the pain as a six out of ten in severity.  He reported that he favors the right knee when he is standing.  He denied locking, but endorsed symptoms of stiffness, swelling, and instability.  The Veteran reported that he has flare ups about twice per month, at which time his pain increases to an eight out of ten in severity.  He stated that they last for "a couple of hours" and are brought on by strenuous activity such as shoveling snow or yard work.  The Veteran stated that Tylenol is helpful.  

Range of motion testing revealed that the Veteran had full flexion and extension, but objective evidence of painful motion was noted at 115 degrees.  On repetitive use testing, the Veteran's right knee motion was limited by pain, weakened movement, and disturbance in locomotion to 130 degrees flexion.  The Veteran had pain on palpation, but exhibited full muscle strength and there were no signs of instability on any of the joint stability tests.  X-ray imaging studies were performed and arthritis was noted in the right knee, with mild patellofemoral and femorotibial joint space narrowing as well as mild spurring at the lateral patellar margins.  

C.  Analysis 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's residuals of a right knee contusion are most appropriately evaluated as 10 percent disabling for the entire period on appeal.  As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that the Veteran's right knee symptoms caused pain and functional impairment prior to the May 2013 VA examination.  As the Court of Appeals for Veterans Claims stated in Swain v. McDonald, 27 Vet. App. 219, 224 (2015), "an effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the veteran's disability first manifested."  Here, resolving doubt in the Veteran's favor, it was factually ascertainable that the Veteran was entitled to a compensable rating prior to May 6, 2013, based on lay testimony and later examination findings which confirmed the earlier lay complaints.  

However, given that the extent of the right knee motion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 30 degrees during any portion of the appeal.  Moreover, to the extent that pain, decreased motion, weakness, and disturbance in locomotion was reported by the Veteran after repetitive motion testing at his VA examination, the VA examiner noted that the Veteran's range of motion was limited to only 130 degrees motion due to such symptoms as well as during flare-ups.  For these reasons, the Board finds that a 10 percent rating, but no higher, for the residuals of the right knee contusion should be assigned prior to May 6, 2013.

D.  Additional considerations 

The Board has also considered whether the Veteran's residuals of a right knee contusion presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that at no pertinent point has the right knee impairment been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the applicable schedular criteria are adequate to rate right knee impairment at all points pertinent to the appeal.  For the applicable portion of the appeal, the Veteran primarily complained of pain.  The Veteran had not described any exceptional or unusual features of his right knee disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right knee.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended, and the evidence does not indicate, that his residuals of a right knee contusion render him unemployable.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial rating of 10 percent, but no higher, prior to May 6, 2013, for residuals of a right knee contusion is granted, subject to the law and regulations governing the payment of monetary benefits. 




REMAND

In a deferred rating dated in January 2016, the AOJ noted that a deferral was required to determine the current findings and severity of the Veteran's service-connected left ear hearing loss.  In the January 2016 VA opinion report provided by the VA examiner who had conducted the earlier examination, the examiner noted that in order to determine the current severity of hearing loss, the Veteran needed to be scheduled for an increase examination, where an updated audiological assessment could be conducted.  The Veteran was scheduled for an examination in May 2016.  On the day prior to the examination, the Veteran's wife called and informed VA that the Veteran would not be able to make the given appointment.  Correspondence within the file indicates that the examination was cancelled and the AOJ was notified.  In June 2016, the Veteran's representative submitted a statement indicating that the Veteran had a sudden family emergency in May 2016 and was unable to attend his examination as a result.  The representative requested a new examination.  

Under 38 C.F.R. § 3.655 (b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with a claim for increase, as is the case in the instant appeal, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655 (a) (2016).  The Board finds that good cause has been shown for the Veteran's failure to report for the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his LEFT EAR hearing loss. The claims file must be provided to and reviewed by the examiner. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner must, in addition to addressing audiometric results and the Maryland CNC test results, fully describe the functional effects caused by the Veteran's hearing loss disability. Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007). Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

2.  After the development requested above has been completed, again review the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


